Citation Nr: 1040989	
Decision Date: 11/01/10    Archive Date: 11/12/10

DOCKET NO.  04-38 301A	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Los Angeles, 
California


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Joseph R. Moore, Esq.


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The appellant served on active duty from May 1967 to December 
1968.  

This matter originally came to the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California.  

In May 2009, the appellant testified at a Board videoconference 
hearing.  In a July 2009 decision, the Board denied service 
connection for a low back disability, a brain disability, and an 
effective date earlier than July 29, 2004, for the award of a 100 
percent disability rating for posttraumatic stress disorder 
(PTSD).  

The appellant appealed the Board's decision to the United States 
Court of Appeals for Veterans Claims (Court).  While the matter 
was pending before the Court, in June 2010, the appellant's 
attorney, Glenn R. Bergmann of Bergmann & Moore, LLC, and a 
representative of VA's General Counsel filed a joint motion for 
partial remand.  In a June 2010 order, the Court granted the 
motion, vacated that portion of the Board's decision denying 
service connection for a low back disability, and remanded that 
issue for readjudication.  In the June 2010 joint motion, the 
parties indicated that they did not wish to disturb the remaining 
portion of the Board's July 2009 decision and the Court dismissed 
the appeal with respect to those issues.  

Later that month, Mr. Bergmann filed a motion for EAJA fees in 
the appellant's case in the amount of $5098.58.  See 28 U.S.C.A. 
§ 2412(d) (West 2002).  That motion was granted by the Court in 
June 2010.  In July 2010, the Board received a VA Form 21-22a, 
designating Joseph R. Moore, Esq., of Bergmann & Moore, LLC as 
the appellant's representative before VA.  

In September 2010, Mr. Moore submitted a letter to the Board 
indicating that the appellant wished to withdraw his claim of 
service connection for a low back disability.  He requested that 
the appellant's claims folder be returned to the RO as quickly as 
possible, as the appellant had filed a claim there which was 
awaiting adjudication.  


FINDINGS OF FACT

1.	The appellant in this case served on active duty from May 
1967 to December 1968.  

2.	On September 17, 2010, prior to the promulgation of a 
decision in the appeal, the Board received notification from the 
appellant, through his authorized representative, that a 
withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal have been met.  
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific 
error of fact or law in the determination being appealed.  
38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to 
any or all issues involved in the appeal at any time before the 
Board promulgates a decision.  38 C.F.R. § 20.204 (2010).  
Withdrawal may be made by the appellant or by his or her 
authorized representative.  38 C.F.R. § 20.204 (2010).  In the 
present case, the appellant has withdrawn this appeal and, hence, 
there remain no allegations  of errors of fact or law for 
appellate consideration.  Accordingly, the Board does not have 
jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.




		
James L. March
Veterans Law Judge, Board of Veterans' Appeals





Department of Veterans Affairs


